(Por la Corte,'a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción del demandante apelado, por la que solicita la desestimación del recurso, por los alegados fundamentos (a) de que la apelación interpuesta es frívola y sólo tiene el propósito de dilatar el procedimiento, y (6) porque los apelantes no ban procedido con la debida diligencia a perfeccionar su apelación.
PoR cuanto, después de un detenido estudio de la opinión emi-tida por la corte inferior,'que es el único documento que el deman-dante apelado ha radicado como anexo a su moción de desestimación,, no estamos convencidos de que la cuestión jurisdiccional levantada por los apelantes sea claramente frívola.
Poe cuanto, de las certificaciones expedidas por el Secretario de la Corte de Distrito de Mayagüez, sometidas por los apelantes, apa-rece que en mayo 22 de 1941 la corte inferior concedió a los ape-lantes un nuevo término improrrogable de 39 días, que vencerá el 30 de junio de 1941, para radicar la transcripción de evidencia; y que en mayo 29, 1941, el taquígrafo de dicha corte radicó en la se-cretaría de la misma la transcripción de la evidencia para ser apro-bada por la corto dentro del término por ella concedido.
Por do tanto, se declara sin lugar la moción de desestimación.